Pee Cdeiam.
The issuance of a writ of mandamus is sought to compel the director of public works of the city of Bayonne to issue a permit to relator to erect a garage for the storage of its buses on Broadway in that city.
We think that in the exercise of proper judicial discretion the writ should be denied because the proofs fairly establish, that the location of the proposed garage is in a residential section of the city, although more or less undeveloped and the city commissioners have appointed a zoning commission, pursuant to statute, and said commission is proceeding with its-work, which should not be interfered with or disturbed by a structure of this kind at this time.
The rule to show cause is therefore discharged, with costs.